Exhibit 10.2
 
FIRST AMENDMENT TO SECURITY AGREEMENT


FIRST AMENDMENT TO SECURITY AGREEMENT dated July 16, 2014 (the “Amendment”)
between Z TRIM HOLDINGS, INC., an Illinois corporation ("Debtor"), having its
chief executive office located at 1011 Campus Drive, Mundelein, Illinois 60060
and FORDHAM CAPITAL PARTNERS, LLC,  a Delaware limited liability company
(together with its successors and assigns, “Secured Party”), 910 Skokie
Boulevard, Suite 200, Northbrook, Illinois 60062.


WHEREAS, the Debtor and Secured Party have entered in that certain Security
Agreement dated as of March 24, 2014 (the "Security Agreement") to secure a
certain equipment revolving loan made by Secured Party to Debtor in the
principal sum of $500,000.00 (such loan, together with all extensions, renewals,
amendments, refinancings, modifications, consolidations and conversions thereof
or thereto, the "Loan") and all other Liabilities (as defined in the Security
Agreement); and


WHEREAS, the outstanding principal balance of the Loan as of the date hereof is
$468,750.00; and


WHEREAS, Debtor has asked the Secured Party to increase the outstanding
principal balance of the Loan by $114,091.63 to $582,841.63; and


WHEREAS, as a condition precedent to making the aforesaid Loan increase, the
Secured Party requires that the Security Agreement be amended to provide, among
other things, that the Collateral (as defined in the Security Agreement) shall
secure repayment of the Loan as being increased as aforesaid.


NOW, THEREFORE, for valuable consideration, the receipt of which is hereby
acknowledged, and in consideration of the foregoing premises, the parties hereto
agree as follows:


1.           The capitalized terms used herein without definition shall have the
same meaning herein as such terms have in the Security Agreement.


2.           Subsection (1) in the definition of "Liabilities" in Section 1.1 of
the Security Agreement is hereby amended in its entirety to read as follows:


"(1) that certain amended and restated equipment revolving loan extended by
Secured Party to Debtor in the principal sum of $582,841.63 (which loan together
with all extensions, renewals, amendments, refinancings, modifications,
consolidations and conversions thereof or thereto, shall be called the “Loan”)
evidenced by Debtor's amended and restated equipment revolving note dated July
16 2014 in the principal sum of Five Hundred Eighty Two Thousand Eight Hundred
Forty One and 63/100 Dollars ($582,841.63) payable to the order of Secured Party
in installments of principal plus interest as described therein, which note
together with all extensions, renewals, amendments, refinancings, modifications,
consolidations and conversions thereof or thereto shall be called the “Note”),
and all extensions, renewals, amendments, refinancings, modifications,
consolidations and conversions thereof or thereto; and"


Hereafter, all references in the Security Agreement and in this Amendment to the
term "Note" shall be deemed to refer to the aforesaid amended and restated
equipment revolving note dated July 16 2014 in the principal sum of $582,691.63
executed by Debtor and more fully described in Section 2 above.


3.           The Debtor acknowledges and agrees that the Security Agreement is
and as amended hereby shall remain in full force and effect, and that the
Collateral is and shall remain subject to the lien and security interest granted
and provided for by the Security Agreement, as amended hereby, for the benefit
and security of the Note and all of the other Liabilities (as such term is
defined in the Security Agreement and amended hereby).


Without limiting the foregoing, the Debtor hereby agrees that, notwithstanding
the execution and delivery hereof, (i) all rights and remedies of the Secured
Party under the Security Agreement, (ii) all obligations and indebtedness of the
Debtor thereunder, and (iii) the lien and security interest granted and provided
for thereby are and as amended hereby shall remain in full force and effect for
the benefit and security of the Note and all of the other Liabilities (as such
term is defined in the Security Agreement and amended hereby), it being
specifically understood and agreed that this Amendment shall constitute and be
an acknowledgment and continuation of the rights, remedies, lien and security
interest in favor of the Secured Party, and the obligations and indebtedness of
the Debtor to the Secured Party, which exist under the Security Agreement, as
amended hereby, each and all of which are and shall remain applicable to the
Collateral.


This Amendment confirms and assures a lien and continuing security interest in
the Collateral heretofore granted in favor of the Secured Party under the
Security Agreement, and nothing contained herein shall in any manner impair the
priority of such lien and security interest.


4.           The Debtor hereby represents and warrants to the Secured Party that
as of the date hereof, each of the representations and warranties set forth in
the Security Agreement, as amended hereby, are true and correct and the Debtor
is in full compliance with all of the terms and conditions of the Security
Agreement, as amended hereby, and no Event of Default (as defined in the
Security Agreement), or any other event which with the lapse of time, the giving
of notice or both would constitute such an Event of Default, has occurred and is
continuing.


5.           Except as specifically amended and modified hereby, all of the
terms and conditions of the Security Agreement shall stand and remain unchanged
and in full force and effect.  This Amendment shall be construed and governed by
and in accordance with the laws of the State of Illinois (exclusive of choice of
law principles).


6.           Debtor agrees to reimburse the Secured Party for all of its
out-of-pocket costs and expenses incurred in connection with the increase of the
Loan, including Secured Party's legal fees and any updated search costs.


Signature Page Follows:

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have entered into this First Amendment to
Security Agreement as of the date first above written.


 
DEBTOR:



Z TRIM HOLDINGS, INC.,
an Illinois corporation




By:______________________________________
Name:
Title:




SECURED PARTY:


FORDHAM CAPITAL PARTNERS, LLC




By:___________________________________


Title:__________________________________

